950 A.2d 878 (2008)
195 N.J. 474
In the Matter of Rhonda M. ANDERSON, an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
July 2, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-380, concluding that as a matter of final discipline pursuant to Rule 1:20-13(c), RHONDA M. ANDERSON of PHILADELPHIA, PENNSYLVANIA, who was admitted to the bar of this State in 1998, and who has been temporarily suspended from the practice of law since September 8, 2004, should be suspended from the practice of law for a period of three years based on her plea of guilty in the United States District Court for the Eastern District of Pennsylvania to honest services mail fraud in violation of 18 U.S.C.A. §§ 1341 and 1346, conduct that in New Jersey violates RPC 8.4(b) (commission of a criminal act that reflects adversely on an attorney's honesty, trustworthiness or fitness as a lawyer) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that RHONDA M. ANDERSON is suspended from the practice *879 of law for a period of three years, and until the further Order of the Court, retroactive to September 8, 2004; and it is further
ORDERED that respondent shall not be reinstated to practice in New Jersey until she is reinstated to practice in Pennsylvania; and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.